 18301 NLRB No. 3DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge'scredibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.1All dates are in 1989 unless otherwise indicated.2Although I have credited Baum that Noberto made this remark to him in1987, I do not credit Baum's further testimony that the morning after the con-
versation he was laid off for 3 weeks. I note in this connection that Petrillo's
payroll records do not support Baum's testimony in this regard. I also do not
credit Baum's further testimony that Noberto told him, ``we got to get all you
blacks off the job.''Local 456, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO (Louis Petrillo Corp.) andHoward Baum. Case 2±CB±12755January 4, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn July 27, 1990, Administrative Law Judge StevenB. Fish issued the attached decision. The Respondent
filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 456, International
Brotherhood of Teamsters, Chauffeurs, Warehousemen
and Helpers of America, AFL±CIO, its officers, agents,
and representatives, shall take the action set forth in
the Order.Randy Gire, Esq. and Larry Singer, Esq., for General Coun-sel.Wendell Y. Shepherd, Esq. (Roy Barnes, P.C.), of New York,New York, for Respondent.DECISIONSTATEMENTOFTHE
CASESTEVENB. FISH, Administrative Law Judge. Pursuant tothe charges filed by Howard Baum Jr. in Case 2±CB±12755,
the Regional Director for Region 2, on April 27, 1989,1issued a complaint and notice of hearing, alleging in sub-
stance that Local 456, International Brotherhood of Team-
sters, Chauffeurs, Warehousemen and Helpers of America,
AFL±CIO (Respondent) violated Section 8(b)(1)(A) and (2)
of the Act, by threatening employees with bodily injury be-
cause they made remarks about a representative of Respond-
ent, and by causing and attempting to cause Louis Petrillo
Corp. (the Employer) to remove Baum from his regular du-
ties and to lay him off because of the above-described re-marks and for reasons other than an employee's failure totender dues and initiation fees.The trial with respect to the issues raised by the complaintwas heard before me in New York, New York, on October
16 and 17. Upon the entire record, including my observation
of the demeanor of the witnesses, and after consideration of
the briefs filed by General Counsel and Respondent, I make
the followingFINDINGSOF
FACTI. JURISDICTIONLouis Petrillo Corp. (the Employer) is a New York cor-poration with an office and place of business in Mount
Vernon, New York, where it is engaged in the business of
supplying concrete and related products. During the past
year, the Employer purchased and received products, goods,
and materials valued in excess of $50,000 directly from com-
panies located outside the State of New York. It is admitted
and I so find that the Employer is now and has been at all
times material an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Respondent also admits, and I find, that it is a labor orga-nization within the meaning of Section 2(5) of the Act.III. FACTSA. BackgroundThe Employer is engaged in the production of ready-mixconcrete and performs road construction for public utilities.
It employs from 10 to 35 employees depending on the sea-
son. The Employer is a party to several collective-bargaining
agreements with different labor organizations. Its contract
with Respondent covers chauffeurs and with Local 137 Oper-
ating Engineers the contract covers employees who operate
the backhoe and frontend loaders.Baum is a heavy equipment operator who has been em-ployed by Petrillo operating backhoes, loaders, cranes, and
other heavy equipment for 10±12 years. Baum has been rep-
resented by Local 137 and member of that bargaining unit
for this period of time.Prior to the events in February 1989, which gave rise tothe instant problem between Baum and Respondent, there has
been a history of bad blood between Baum and the Team-
sters and Teamsters representatives. Thus in 1987, Shop
Steward Noberto, as well as other employees of Petrillo,asked Baum to sign a petition protesting the U.S. Govern-
ment's attempt to intervene in the affairs of the Teamsters.
Baum refused to sign. Noberto threatened Baum that unless
he signed the petition Noberto would call Respondent and
Baum would be off the job.2Baum has had a number of arguments with Noberto overthe years about various matters and, on October 17, 1987,
consulted a lawyer about alleged ``Teamsters Union harass- 19TEAMSTERS LOCAL 456 (LOUIS PETRILLO CORP.)3Doyle had previously spoken to Raguso, who had informed his that themen at Petrillo were upset because Baum had mentioned to them that Eddie
Doyle was involved with pornographic movies.ment.'' Baum would frequently engage in name calling and``bad mouthing'' Teamsters employees and the Teamsters in
general, calling them ``faggots,'' ``queers,'' and ``gays''
from time to time. On one occasion, Baum threatened to beat
up Noberto, but Noberto backed away, so there was no phys-
ical confrontation between them.B. The Events of February 23 and its AftermathOn Thursday, February 23, 1989, Baum was working ona jobsite in Mount Vernon with three laborers and one driver
(Eddie Clark), supervised by Charles Petrillo. Joe Russon,
another Teamsters driver, and assistant shop steward, was
making a delivery to this jobsite, when Clark informed him
that Baum ``wants to see you.'' Baum told Russo that he had
rented porno movies in which truckers (Teamsters) and
bikers had appeared. Baum went on to say that Teamsters are
nothing but a bunch of ``homos'' and ``queers,'' and that in
the film, Eddie Doyle (Respondents' business manager) ap-
peared ``humping some guy over the table,'' and that Baum
had seen Doyle's name on the credits. Russo replied that, ``I
can't listen to this,'' and walked away. Baum began to fol-
low Russo, and Russo asked Baum if he knew Eddie Doyle?
Baum responded that he did not know Doyle, but was not
worried about him. Baum added, ``I puts my foot up his
ass.'' Russo then got into this truck and drove away.Russo then drove back to the yard and told Shop StewardNoberto, and a few of the other employees what Baum had
said about the Teamsters and Eddie Doyle. Noberto stated,
``that son of bitch can't talk like that. He's calling us
queers.''Later, on that same afternoon, Baum was assigned to workat Petrillo's yard. Teamsters employee Richard DeVito (a
nephew of Eddie Doyle) was operating a forklift when it be-
came stuck on one of the pallets close to a fire which wasburning. Thus, he needed the loader to move the forklift.
However, the loader was Operating Engineers equipment, so
DeVito looked for Baum to ask him to operate the loader but
DeVito was unable to locate him. Since DeVito viewed the
matter to be an emergency situation, he operated the loader
himself and moved the forklift out of the way. Baum arrived
on the scene while DeVito was still on the loader and Baum
asked him to get off, telling him that he was not allowed to
operate that piece of equipment. DeVito replied, by asking
who was Baum to tell him to get off the loader. Baum re-
sponded that it is a Local 137 piece of equipment and not
a Teamsters piece of equipment. DeVito insisted that Baum
does not tell him what to do, and added ``you are the one
that said Eddie Doyle makes porno movies.''Heated words were then exchanged between the two, in-cluding a threat by Baum that if DeVito ever went near the
loader again, Baum would break his back. During the course
of the argument, Baum grabbed DeVito by the shirt and the
two of them had to be separated by Adam Santos an oper-
ating engineer.Later that day, Santos told DeVito that Baum had alreadycalled Danny Falcone, business agent for Local 137, and was
trying to get DeVito ``hung on this.'' DeVito then called his
business agent, Joe Raguso, and told him that he had an al-
tercation with an operating engineer about his using the load-
er. Raguso told DeVito that he would be at the yard the next
morning. Raguso called Falcone and informed him that there
had been a jurisdictional dispute at Petrillo, and asked himto be there in the morning to straighten the matter out.Falcone agreed.The next day, Friday, February 24, Raguso arrived at theyard at about 10 a.m. However, he missed Falcone, who had
apparently been there and left already. He spoke to DeVito,
who explained the fact that he used the loader only because
it was an emergency. DeVito added that Baum had also ac-
cused Eddie Doyle of appearing in porno films and made de-
rogatory remarks about Teamsters in general. Raguso told
DeVito that he would straighten out the problem with the
Local 137 business agent and with Eddie Doyle.As Raguso was leaving, Charles Petrillo asked him whatwas going on. Raguso responded that some remarks had been
made by Baum. Petrillo told Raguso that he did not want the
matter to get out of hand and said, ``Let's settle it now.''
Raguso replied, ``It's out of my hands and let's see what
happens.''Towards the end of the day on Friday evening, the Team-sters employees gathered in the Teamsters trailer. Noberto,
Russo, DeVito, Clark, and two or three other employees
were present. Noberto did most of the talking, but some of
the other employees such as Russo and DeVito spoke as
well. They discussed their dissatisfaction with Baum's con-
duct, particularly his comments about Doyle and porno mov-
ies, plus his physical altercation with DeVito. Noberto sug-
gested that the employees refuse to work with Baum. The
Teamsters present agreed with Noberto's proposal, and they
told Noberto that they would stand behind him in refusing
to work with Baum.On Monday morning, February 27, Noberto, accompaniedby Russo, approached Charles and Louis Petrillo outside the
office. Noberto informed the Pertillos that the men would not
unload the trucks if Baum was working. Charles Petrillo
asked, ``Is this a strike?'' Noberto replied, ``No, call it what
you want.'' Louis Petrillo asked how this could happen?
Noberto responded that Baum was ``bad mouthing'' every-
body and used physical force on his drivers. Noberto added,
``Those are my orders to you.'' Louis Petrillo told Noberto
that he was going into the office to find out.Charles Petrillo put in a call to Local 137 and spoke toCharles Matero. Petrillo informed Matero of the situation and
Matero promised to get back to him. Louis Petrillo tele-
phoned Respondent and spoke with Bernard Doyle, vice
president and business agent of Respondent, as well as the
brother of Eddie Dolye. Petrillo told Doyle that he had been
informed by Noberto that the men would not work with
Howard Baum. Petrillo continued that he had a problem at
his shop and he would like to set up a meeting to discuss
it. Doyle replied that he knew that Petrillo had a problem
and that the reason for the problem was that Baum had made
some disparagins remarks about his union.3Doyle added thathe did not have time to meet with Petrillo on that day.When Baum reported to work that morning, he was metby the Petrillos. They told him that they had just gotten the
word that the Teamsters would not pull the truck underneath
the machine for him to work. They further told him that the
Union said that Baum had made some remarks about Eddie
Doyle. Baum was told to go to the maintenance shop and 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
stand by, and the Petrillos would handle the loading of thetrucks.Baum was placed on standby status for the ramainder ofthe week. He was paid, but performed no work for that pe-
riod of time. Louis Petrillo operated the crane for that week,
with the exception of 1 day, when a replacement was sent
down from Local 137 when the workload became too much
for Petrillo to handle.Returning to February 27, as Baum was walking towardhis car, he was approached by Russo. Russo said to Baum
that ``Eddie Doyle is up at the Union hall waiting for you
to come up to kick his ass.'' Baum then went over to
Charles Patrillo who was standing nearby. Baum asked
Petrillo, ``Did you hear that?'' Petrillo instructed Baum to
forget about it, that they were just trying to intimidate Baum,
and told Baum to go to the other yard and stand by.Baum then called his union hall and asked for a delegate,but was unable to reach anyone. Baum walked over to the
trailer, where both the engineers and the teamsters usually sit
when waiting for work. As he entered, Tony Raguso, a
Teamsters employee, told Baum that if he entered the trailer,
the yard would be shut down. Baum asked ``Do you mean
all Engineers or just me?'' Raguso responded, ``just you.''
Baum left the trailer and reported this to Charles Petrillo.
Petrillo instructed Baum to go to the mechanics' garage and
wait for his delegate there. His delegate, Danny Falcone, ar-
rived at or about 9 a.m. and spoke to Baum. Baum related
the developments of that day, and Falcome indicated that he
had been informed that the Teamsters would not load under
Baum because of something he had said about Eddie Doyle.
Falcone told Baum that Charlie Matero of Local 137 was try-
ing to get the problem straightened out.Meanwhile, at or about 4 p.m. on February 27, BernardDoyle called his brother Eddie who was at home. Bernard
told Eddie that Louis Petrillo was excited because the men
were refusing to work with Baum, because Baum had said
that Eddie was involved in pornographic movies. Eddie
Doyle laughed when he heard about the alleged ``porno'' re-
marks, and told Bernard that he would handle the problem.At or about 5 p.m. Eddie Doyle called Noberto at hishome. Doyle told Noberto that what he was doing was
wrong, and that the men must work with Baum. Noberto
tried to explain his side of the story and why the men did
not want to work with Baum. Doyle cut Noberto off, and
said that Noberto had no right to call a work stoppage, and
that Doyle makes these decisions, not Noberto. Doyle or-
dered Noberto to tell the employees that Doyle's orders were
that the men would have to work with Baum, whether they
liked it or not. He also told Noberto that he would call a
meeting with the men the following week when he returned
from Arizona and would tell the employees personally.
Doyle also instructed Noberto to notify the Petrillos that the
men would work with Baum. While Noberto testified that he
did not ``agree with Doyle a hundred percent,'' he agreed to
comply with Doyle's instructions.The above description of the events of February 23, 24,and 27 is based on a compilation of the credited portions of
the testimony of Baum, Noberto, DeVito, the Petrillos,
Raguso, Russo, and the Doyles. In most instances, I have
credited the testimony of the Petrillos, where it conflicts with
the testimony of other witnesses, since they are the only
``neutral'' parties to this dispute, and I perceived them to bereluctant witnesses, who were trying as best they could totruthfully recount what happened. The same cannot always
be said for some of the other witnesses, and my findings
above comprise what I believe to be the sequence of events
as they occurred.The next day, Tuesday, February 28, between 7 and 8a.m., Noberto informed the men that Eddie Doyle had called
him at home the night before and instructed him that no mat-
ter how they feel about Baum, they have to work with him.
The men reluctantly agreed.Noberto testified further that he also spoke to LouisPetrillo that day at 7:30 a.m. and told Petrillo about his call
from Eddie Doyle the previous evening. He allegedly in-
formed Petrillo that Doyle ``chewed'' Noberto out and told
him that men must work with Baum. Petrillo, according to
Noberto, made no comment. On direct testimony, Noberto
asserted that he told Petrillo that ``business will go on as
usual.'' However, on cross-examination, he admitted that he
never used the term ``business as usual'' in his alleged con-
versation with Petrillo, but he meant that the workers went
to work as usual on that day.Louis Petrillo gave no testimony about such a conversationwith Noberto, and was not asked about it on cross-examina-
tion by Respondent. However, the testimony of both Petrillos
that the matter was not straightened out at the time, and their
actions with respect to Baum leads me to conclude, which
I do, that Noberto, contrary to the instructions of Doyle, did
not inform Pertillo about his conversation with Doyle, nor
that the men were ready to work with Baum. Thus, Charles
Petrillo credibly testified that during this period of time,
Charles Matero, the Local 137 president, had gotten back to
him and told Petrillo that Matero had been unable to resolve
the situation with the Teamsters. Additionally, Louis Petrillo
had informed Charles that in his conversations with Team-
sters officals there was still no resolution of the matter. More
importantly, the actions of the Petrillos of continuing to re-
tain Baum on standby for the entire week, paying him for
doing nothing, and on one of the days, paying another engi-
neer to perform the crane work that Baum had been doing,
belies any contention that the mattter had been resolved.Additionally, I was less than impressed with Noberto's tes-timonial demeanor, and note that he was contradicted by As-
sistant Steward Russo on the question of who at the meeting
of employees had suggested refusing to work with Baum.
Therefore, I conclude that Noberto did not inform Petrillo on
Tuesday, February 28, that the men would now agree to
work with Baum.On Tuesday morning, February 28, Eddie Doyle testifiedto a telephone conversation that he had with Andrew Peter-
son, Petrillo's labor attorney. According to Doyle, Peterson
called him while he was in Arizona. Peterson told Doyle that
he had heard about the problem on Monday and kiddingly
told Doyle that he thought he would have a chance to ``fire
all of your people.'' Doyle indicated to Peterson that he had
taken care of the problem and that he was going to have a
meeting to make sure it does not happen again. Peterson
added that he knew that Doyle had taken care of the matter,
and told Doyle not to rush home because Peterson under-
stood that Baum was going on vacation next week and would
not back for a couple of weeks.The following week when Doyle returned from vacation,he met with the Teamsters-represented employees at the hall. 21TEAMSTERS LOCAL 456 (LOUIS PETRILLO CORP.)4Baum normally performs most of his work on jobs outside the yard.5For example in 1988, it shut down its outside operations for 8 weeks.He explained to the employees present, which includedNoberto and Russo, that there was a grievance procedure
under the contract, and that employees cannot refuse to work
with someone because they do not like someone. He added
that he was not going to have a lawsuit against the Union
because of personality problems and ``somebody gets a hot
head and they decide they're not going to go to work.''Baum remained on standby, as noted, for the rest of theweek. On Friday, March 3, Baum was told by Louis Petrillo
that Joe Murray, the regular crane operator for whom Baum
was filling in, was returning from vacation on Monday
March 6. Petrillo added that he would be taking his vacation
for the next 2 weeks and would shut down the outside jobs.4Therefore, he told Baum that there would be no outside jobs
until Con Edison work starts later in the season, so Baum
``might as well sign up for unemployment until the situation
with the Teamsters is straightened out.''Baum did not work and he was not paid for the next 2weeks (March 6 to 19). During this period, Baum went to
the yard to pick up his paycheck. At that time Baum asked
Louis Petrillo if anything had been resolved. Petrillo replied,
``not yet.''On March 20, Baum returned to work at the yard. CharlesPetrillo, who had returned from his vacation, told Baum that
the situation with the Teamsters still was not completely re-
solved, so he should work in the yard under the hopper, but
to take the material in the bucket and carry it to the back.
Three days later, Petrillo told Baum that the problem was re-
solved and he could resume his normal duties and load the
material on the truck.With respect to the decision to lay off Baum from March6 through 19, Charles Petrillo, in his pretrial affidavit, stated
as follows: ``However, assuming the weather permitted and
the availability of work, Howard Baum would probably have
worked on the Con Edison or other small jobs that were
going on at that time, but I thought it preferable that Howard
not work because of the tension with the Teamsters.''Petrillo elaborated on that statement in his testimony. Ac-cording to Charles Petrillo, essentially corroborated by his
cousin Louis, a lot of variables determine when and who will
be laid off. However, it is undisputed that generally there is
a layoff each year sometime between January and March, be-
cause of the weather and availability of work. It is also un-
disputed that Charles Petrillo is in charge of the outside work
and when he goes on vacation during the January-March pe-
riod Respondent shuts down the outside work. It is also ad-
mitted by Baum that he generally works on outside jobs, and
that he was only working in the yard in late February be-
cause he was filling in for the regular crane operator who
was on vacation.According to the Petrillos, in 1989 it was decided thatsince Murray was returning from vacation on March 6, and
Charles Petrillo was to start his vacation at that time, that the
Company would shut down its outside work for a 2-week pe-
riod. Therefore, Baum, plus three laborers who work with
Baum on the outside work, would be laid off for this period
of time, as the Company has traditionally done in the past.Normally, the Employer closes down its outside operationsfor longer periods of time due to weather conditions.5How-ever, in 1989, the winter was mild, so it was able to remainoperational until March 6, when Charles Petrillo took his va-
cation, and there was insufficient outside work to warrant
continued operation during this time. Charles Petrillo testified
tha even if there had not been the problem with the Team-
sters and Baum, he still would have shut down the outside
work at that time. Petrillo testified further that he reopened
on March 20 which coincides with the reopening of the as-
phalt plants, as well as the conclusion of his vacation. At that
time, both Baum and the laborers who had been laid off
along with Baum, were recalled to work.Baum testified that Petrillo's general policy of shuttingdown outside work for various periods of time during the
winter months from January through April has in the past re-sulted in the layoffs of employees, including himself. How-
ever, Baum also insisted that for the past 2 years (1987 and
1988), although outside work was shut down, he continued
to be employed performing work in the yard, and was not
laid off at all at that time. However, an examination of
Petrillo's payroll records, as well as the testimony of Louis
Petrillo, contradicted Baum's testimony in this regard. Thus,
the payroll records reflect that Baum was not on the payroll
between the weeks ending January 6 to March 9, 1988. Simi-
larly, for the year 1987, the records indicate that between the
weeks ending January 7 and March 4, Baum was not paid.C. The Agency Status of Russo and NobertoNoberto was the shop steward for the Union, and has beenrecognized by the Petrillos in that capacity. Noberto has re-
solved grievances and other matters with the Petrillos, and
both Petrillos testified that they regarded Noberto as a rep-
resentative of the Union at the jobsite. Noberto also testified
that when he spoke to Petrillo and threatened a work stop-
page he was doing so in his capacity as shop steward, and
that it was clear to the Petrillos that this was the authority
under which Noberto was speaking on behalf of the Team-
sters-represented employees.In this connection, however, Charles Petrillo admitted thathe did question whether Noberto had the authority to call a
work stoppage, which is why calls were immediately made
to both Respondent and Local 137.Additionally, article XXV of the collective-bargainingagreement between the parties provides that the Union ``shall
designate the Working Teamster Foreman as the Union shop
steward on the job.'' That same article in section I provides
that ``The Working Teamster Foreman shall have no author-
ity to direct that economic or other action be taken against
an Employer.'' The section further provides that the Em-
ployer can discipline employees, including discharge, in the
event the ``Working Teamsters Foreman has taken unauthor-
ized strike action or instigated a work stoppage which is not
approved by the Union.''While Noberto has been the shop steward for 15 years atPetrillo, he displayed an obvious unfamiliarity with the term
``working teamster foreman'' or this alleged restriction on
his authority. Thus, when asked on direct examination by his
counsel if shop stewards are know by another name, he
could not answer, until prompted by a leading question of
what is a working teamsters foreman. When asked by Re-
spondent's counsel where in the contract his authority is set
out, he could not do so, and again only in response to a lead- 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Noberto was in the yard at the time of Russo's comments to Baum.ing question did he testify that he had read this clause andunderstood that his authority is spelled out in that provision.Eddie Doyle testified that he, as the chief executive of theUnion, is the only official of the Union who has the author-
ity to call a work stoppage or a strike. Doyle also testified
that during negotiations in past years, with the association of
which Petrillo is a member, including 1986, this matter was
discussed in the presence of Louis Petrillo, and it was made
clear that no one had the authority to strike unless they come
through Doyle. Doyle further testified that he also recalled
specific discussion of article IV, during which it was ex-
plained by him that a working teamsters foreman is not
going to go around and shut down jobs.Neither of the Petrillos were asked about their knowledgeof this provision in the contract, or their presence at negotia-
tions when this clause or the question of who has the author-
ity to call work stoppages was discussed. However, as noted,
both Pertillos testified they regarded Noberto as Respond-
ent's representative at the jobsite.As for Russo, he is the assistant shop steward, and he actsin place of Noberto as steward when Noberto is on vacation
or out sick.6Russo also has attended two meetings of shopstewards at the union hall, and chose not to attend other such
meetings, although he could have done so.IV. ANALYSISA. The Alleged Threat of Physical ViolenceThe complaint alleges that Respondent, by its agent, As-sistant Shop Steward Russo, threatened Baum with bodily in-
jury because he made remarks about a representative of Re-
spondent, in violation of Section 8(b)(1)(A). The incident re-
lied on by General Counsel was Russo's statement to Baum
that ``Eddie Doyle [Respondent's business manager] is up at
the Union hall waiting for you to come up and kick his ass.''While a serious and substantial question exists as to theagency status of Russo in making this remark, I need not and
do not make a finding with respect to that issue, since I am
not persuaded that Russo's comments are violative of the
Act, even if attributed to Respondent.In my view, it is clear that Russo's comments to Baumwere made solely in response to Baum's prior remarks to
Russo, during which Baum called Teamsters ``queers'' and
``homos,'' claimed that he saw Doyle in a porno movie, and
wherein Baum threatened to ``put his foot'' up Doyle's
``ass.'' In these circumstances, I find that Russo's statements
were not in response to or related to or in reprisal for any
protected concerted activities engaged in by Baum and there-
fore are not violative of the Act. Laborers Local 806, 295NLRB 941, 961 (1989); New York City Taxi Drivers Local3036 (Taxi Maintenance), 231 NLRB 965, 968 (1977); Steel-workers Local 2610 (Bethehem Steel), 225 NLRB 310, 314(1976).Here, Baum was not engaging in any protected concertedactivity by calling Teamsters names, accusing its business
manager of appearing in ``porno'' movies, or by threatening
to ``put his foot'' up Doyle's ``ass.'' While the record does
not disclose why Baum made these remarks, there is no evi-
dence that they were in any way connected to issues involv-
ing terms and conditions of employment, criticism of Doyle'sperformance as business manager of Respondent, or even theoverall relationship between the Operating Engineers and the
Teamsters at the jobsite.Moreover, the remarks of Russo cannot reasonably be con-strued as an unlawful threat, since in my view Russo was
merely responding and accepting on behalf of Doyle Baum'sown threatening invitation that Baum would ``put his foot''
up Doyle's ``ass.''Accordingly, I conclude, based on the foregoing, that evenif Respondent is deemed responsible for Russso's comments
to Baum, that no violation of Section 8(b)(1)(A) of the Act
has been established. Therefore, I recommend that this alle-
gation of the complaint be dismissed.B. Respondent's Alleged Attempt to Cause and CausingPetrillo to Remove Baum from his Regular Duties andto Lay Him OffThe complaint alleges that Respondent caused and at-tempted to cause Petrillo to remove Baum from his regular
duties and place him on standby status from February 27 to
March 3, and to lay Baum off from March 6 through 19 in
violation of Section 8(b)(1)(A) and (2) of the Act.The operative principles governing the disposition of theinstant matter are well established. Where a labor organiza-
tion causes or attempts to cause an employer to discourage
or otherwise impair the job status of an employee, it is pre-
sumed that the effect of this action is to encourage union
membership on the part of employees who have perceived
the exercise of the union's power to affect his livelihood.
The Union may overcome this inference or rebut this pre-
sumption, by proving that the action was necessary to the ef-
fective performance of its function of representing its con-
stituency. Operating Engineers Local 18 (Ohio Contractors),204 NLRB 681 (1973), revd. on other grounds 496 F.2d
1308 (6th Cir. 1984); Iron Workers Local 15 (Gateway In-dustries), 291 NLRB 369, 374 (1988); Shipbuilders Local 9(Todd Pacific), 279 NLRB 617, 622±623 (1986); OperatingEngineers Local 478 (Stone & Webster), 271 NLRB 1382,1385 (1984); and Bricklayers Local 6 (Key Waterproofing),268 NLRB 879, 883 (1984).Respondent argues that it is not responsible for the con-duct of Noberto of threatening a work stoppage of Teamsters
employees if Baum continued working for Petrillo. The ques-
tion of union responsibility for Noberto's conduct is deter-
mined by common law principles of agency, which can im-
pose liability on the basis of implied or apparent authority
Hod Carriers Local 341 v. NLRB, 564 F.2d 834, 839 (9thCir. 1977). In 1948, the Board set forth the applicable prin-
ciples in assessing this question.Agency is a contractual relationship, deriving fromthe mutual consent of principal and agent that the agent
shall act for the principal. But the principal's consent,
technically called authorization or ratification, may be
manifested by conduct, sometime even passive acquies-
cence as well as by words. Authority to act as an agent
in a given manner will be implied whenever the con-
duct of the principal is such as to show that he actually
intended to confer that authority.A principal may be responsible for the act of hisagent within the scope of the agent's general authority,
or the ``scope of his employment'' if the agent is a 23TEAMSTERS LOCAL 456 (LOUIS PETRILLO CORP.)7The working teamster foreman has been found to be an agent of theUnion. Teamsters Local 282, 262 NLRB 528, 533 (1982).8I note that Bernard Doyle had previously been informed by Raguso thatthe Teamsters employees were upset about Baum's comments about Eddie
Doyle being involved in porno movies.servant, even though the principal has not specificallyauthorized or indeed may have specifically forbidden
the act in question. It is enough if the principle actually
empowered the agent to represent him in the general
area within which the agent acted. [LongshoremenLocal 6 (Sunset Line & Twine), 79 NLRB 1487, 1508±1509 (1948).]In determining whether a union has clothed an agent withapparent authority sufficient to bind the union to the agent's
actions, the Board considers whether the employer reason-
ably believed that the agent possessed such authority. Elec-trical Workers IBEW Local 211 (U.S. Capital Telecommuni-
cations), 279 NLRB 874, 875 (1986); Penn Yan Express, 274NLRB 449 (1985).Here it is clear that Noberto was the shop steward orworking teamster foreman7for Respondent, and was Re-spondent's sole representative at the jobsite. Iron WorkersLocal 433 (United Steel), 280 NLRB 1325, 1330 (1986). ThePetrillos have dealt with Noberto in the past as Respondent's
representative in matters dealing with problems on the job.
These facts are normally sufficient to find union responsi-
bility for work stoppages or threats of work stoppages made
by shop stewards. U.S. Capital Telecommunications, supra;Bricklayers Local 2 (Glenshaw Glass), 176 NLRB 434, 437(1969). Respondent places substantial reliance on the terms
of the collective-bargaining agreement between it and
Petrillo, which states that the steward (working teamster fore-
man) ``shall have no authority to direct that economic or
other action be taken against the Employer.'' However, the
presence of clauses in collective-bargaining agreements,
Teamsters Local 782 (Overnite Transportation), 133 NLRB62, 71 (1961); Carpenters Local 2067 (A.G.C.), 166 NLRB532, 540 (1967); Teamsters Local 82 (Arlington Storage),210 NLRB 838, 842 (1974); Local 341, supra at 839, or inunion constitution NLRB v. Electrical Workers IBEW Local745, 759 F.2d 533, 534 (6th Cir. 1985), which purport tolimit the authority of shop stewards or other agents of
Unions, are not determinative.What is crucial, as noted, is the belief of the Petrillos asto whether Noberto was authorized to instigate a work stop-
page. Penn Yan, supra. In this connection, Respondent cor-rectly observes that Louis Petrillo questioned Noberto's au-
thority to call a work stoppage. Thus, Petrillo immediately
called Respondent and spoke to Bernard Doyle, Respondent's
vice president, business agent, and the brother of Eddie
Doyle. This conversation between Petrillo and Bernard Doyle
is highly significant in assessing Respondent's responsibility
for Noberto's actions. During this conversation, Doyle ac-
knowledged that Petrillo had ``a problem,'' because Baum
had made disparaging remarks about the Teamsters. Doyle,8although given the obvious opportunity to do so, did not in-
form Petrillo that Noberto had no authority to threaten or
cause a work stoppage. Nor did Doyle offer to or speak to
Noberto at the time to inform him of his unauthorized action,
or order him to revoke his authorized action. Doyle also
failed, although requested to do so by Petrillo, to come downto the site to adjust the problem. In these circumstances, Iconclude that Doyle by his failure to take any of the afore-
mentioned steps to disavow the conduct of Noberto and the
employees, has acquiesced in and in fact ratified such con-
duct. See Hod Carries Local 341 (Bannister Joyce Leonard),223 NLRB 917, 919 (1976) (Agency is inferable from the
failure of the business agent and despite the employer's re-
quest that he come to the site about it, to involve himself in
the matter in any way, let alone disavow it.) See also Local341 v. NLRB, supra at 839 (``Courts have given great weightto a Union's failure to repudiate a steward's conduct.'') Ad-
ditionally, see NLRB v. Boilermakers Local 83, 321 F.2d807, 811 (1963), affg. Combustion Engineering, 130 NLRB184, 201 (1961), in which substantial reliance was attributed
to a union business agent's failure to go to the jobsite with
knowledge disavow such action when being so informed by
the employer, in finding union responsibility for the work
stoppage instigated by the shop steward.I note particularly the testimony of Bernard Doyle oncross-examination. When asked if he took the statements
about his brother seriously (the comments about Eddie Doyle
appearing in a porno movie), Bernard Doyle responded, ``if
somebody talks about my brother like that, you bet your life
I do.'' I infer from this testimony as well as from Bernard
Doyle's reaction when informed by Petrillo about the threat-
ened work stoppage that Bernard Doyle was as upset about
Baum's remarks as were the employees and supported the
action of Noberto and the other Teamsters of refusing to
work with Baum because of the comments made by Baum
about Doyle's brother and chief executive of the Union. I
conclude that Bernard Doyle's conduct, including his inac-
tion, sent this same unmistakable message to Petrillo that Re-
spondent was supportive of the threatened work stoppage,
and constitutes ratification and condonation of the action of
Noberto and the employees, sufficient to establish liability on
the part of the Union for such activities. Combustion Engi-neering, supra, Bannister Joyce, supra; Penn Yan; CarpentersLocal 2067 (A.G.C.), 166 NLRB 532, 540 (1967); Meat Cut-ters Local 540 (Kroger Meat), 219 NLRB 331, 336 (1975).Having found that the Respondent is responsible for thethreatened work stoppage, there is little question that it bears
responsibility for Petrillo's decision to place Baum on stand-
by status. While Respondent made no express demand that
Petrillo terminate Baum or otherwise affect his employment
status, the statement to Petrillo that the employees would not
work with Baum is more sufficient to constitute ``an effica-
cious request'' that Petrillo terminate Baum. Key Water-proofing, supra at 883; Todd Pacific, supra at 623; Stone &Webster, supra at 1385; Electrical Workers IBEW Local 262(Arthur Paul, Jr.), 264 NLRB 251, 253 (1982); see alsoGateway Industries, supra.The fact that Petrillo chose to comply with Respondent'sdemands by imposing a lesser penalty on Baum, i.e., by plac-
ing him on standby status, cannot serve to exonerate Re-
spondent or relieve it of liability for Petrillo's change in his
work status. Therefore, I conclude that Respondent is also re-
sponsible for Petrillo's action in continuing Baum's standby
status for the remainder of the workweek. While it is true
that Eddie Doyle, upon being informed of Noberto's actions
by his brother, immediately took some steps to alleviate the
situation, I do not deem Respondent's action sufficient to re-
lieve it of responsibility for the continuation of Baum's 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9While there was some vague testimony in the record as to Baum's failureto have a crane operator's license, I find such testimony unpersuasive. Baum
has never had such a license, and Respondent never complained about it be-
fore. Moreover, most of Respondent's witnesses never even mentioned it as
a reason for the threat not to work with Baum. Thus, I find that Baum's failure
to have a license was not a factor in the action of Respondent.standby status. Doyle did instruct Noberto to tell the employ-ees that they must work with Baum, and Noberto complied
with these instructions the next day. Doyle also instructed
Noberto to inform Petrillo of his (Doyle's) orders and that
the men would agree to work alongside Baum. However, I
have found that Noberto did not comply with this instruction
of Doyle, so that as far as the Petrillos knew, Respondent's
threat that the Teamsters would refuse to work with Baum
was still outstanding, and had not been retracted. Petrillo
acted in accordance with his belief, and continued to assign
Baum to remain on standby status.In this connection, I place little or no significance toDoyle's hearsay testimony about his alleged conversation
with Peterson, Petrillo's attorney. It is not even clear from
this conversation where Peterson had obtained his alleged in-
formation that he knew that Doyle had taken care of the
problem. It is possible that Peterson could have spoken to
another union business agent about the matter. In any event
in my view the Petrillos' testimony, plus their conduct of re-
taining Baum on standby status, convinces me that they were
unaware of Doyle's instructions to Noberto, and that as far
as they were concerned, the problem had not been resolved.I note that neither Doyle nor any of Respondent's officialsmade any attempts to visit the site to make sure that the em-
ployees were willing to work with Baum, and that the
Petrillos were aware of this fact. Bernard Doyle's testimony
that he did not go to the jobsite because he knew the em-
ployees were working is unconvincing, since he admits that
he made no effort to find out, and did not know whether
Baum was working during those days. Therefore, I conclude
that Respondent did not strongly or affirmatively disavow the
threat to cause a work stoppage, and continued to be respon-
sible for Baum's standby status for the entire week. See par-
ticularly Combustion Engineering, supra at 201, where thefailure of the Union to notify the Employer of its instructions
to the employees to go back to work was deemed crucial to
a finding that the Respondent was liable for a termination
made by the Employer acting under the impetus of the prior
stoppage. I would add that even if it was deemed that
Doyle's efforts to disavow the strike were sufficient, Re-
spondent would still be responsible for the fact that Baum
was placed on standby status for Monday, February 27,
which occurred prior to Doyle's conversation with Noberto.The next question to be decided is whether Respondenthad adduced sufficient evidence to rebut the presumption of
illegality that exists from its actions, by establishing that its
threats of a work stoppage was ``necessary to the effective
performance of its function of representing its constituency.''
Ohio Contractors, supra.In fact, Respondent had adduced no such evidence, sinceits basic contention is that it was not responsible for the ac-
tions taken against Baum. Indeed, Respondent does not even
make this argument in its brief that it actions were necessary
for the effective performance of representing its constituency,
or otherwise attempt to justify its conduct.It appears that the main reason for the action taken by Re-spondent was Buam's conduct in making comments malign-
ing the sexual habits of Teamsters in general, and most sig-
nificantly its chief executive officer, Eddie Doyle, in par-
ticular. A subsidiary and in my view from an evaluation of
the record, minor reason for Respondent's action was
Baum's argument with employee DeVito over the use of Op-erating Engineers' equipment, which included a brief phys-ical confrontation between the two of them.9I conclude that neither of these reasons, either singularlyor collectively, are sufficient to meet Respondent's heavy
burden of establishing adequate justification for attempting to
cause Baum's termination from Petrillo. Gateway Industries,supra; Key Waterproofing, supra; Todd Pacific, supra; El Do-rado Mfg. Co., 249 NLRB 646, 653 (1980), enfd. denied 660F.2d 1207 (7th Cir. 1981). Therefore, Respondent has vio-
lated Section 8(b)(1)(A) of the Act by attempting to cause
Petrillo to discharge Baum and causing Petrillo to place
Baum on standby status.Turning to the question of Petrillo's decision to lay Baumoff from March 6 to 19, whether or not Respondent bears
legal responsibility for this action presents more difficult
issues. General Counsel relies primarily upon the statement
made to Baum by Petrillo at the time of the layoff that since
there was no work for Baum, ``he [Baum] might as well sign
up for unemployment until the situation with the Teamsters
is straightened out.'' Additionally, General Counsel notes
that statement in the pretrial affidavit of Charles Petrillo that
Buam ``would probably have worked, but I thought it pref-
erable that Howard not work because of the tension with the
Teamsters.'' Coupling these statements with the fact that Re-
spondent's threat of a work stoppage had still not been re-
tracted at the time of the layoff, General Counsel argues that
Respondent has caused Baum to be laid off in violation of
the Act. I do not agree.Assuming that the above-described evidence is sufficientto establish a prima facie case that Respondent's actions
caused Petrillo to lay Baum off, I am persuaded that the
credible evidence demonstrates that Petrillo would have laid
off Baum, even absent Respondent's unlawful activity. See
Wright Line, 251 NLRB 1083 (1980).I note initially that the above-quoted statements of thePetrillos are both ambiguous, and can be construed as sup-
portive of my conclusion set forth above. Thus, Louis
Petrillo's remarks to Baum on his last day of work, referred
to the fact that Murray (who Baum was filling in for) was
returning from vacation, that he would be taking his vacation
for the next 2 weeks and shutting down the outside jobs,
where Baum usually works. Thus, the statement that he made
to Baum, to sign up for unemployment until the situation
with the Teamsters is straightened out, can reasonably be
construed as Petrillo informing Baum that he was being laidoff as he usually is when Petrillo goes on vacation and shuts
down outside jobs, and that Petrillo hoped that by the time
he returned from vacation the situation with the Teamsters
would be straightened out and Baum could return to his nor-
mal duties.As for the statement in Charles Petrillo's affidavit, I notethat it was preceded by his explanation, ``assuming the
weather permitted and the availability of work,'' Baum prob-
ably would have worked. Thus, this statement is also per-
fectly consistent with the testimony of the Petrillos that there 25TEAMSTERS LOCAL 456 (LOUIS PETRILLO CORP.)10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''was no work for Baum during this 2-week period and thathe was laid off as per Petrillo's normal practice.It is also significant that Petrillo, notwithstanding Re-spondent's unlawful threat, allowed Baum to remain on
standby status, and continued to pay him during the week in
question, since Murray was on vacation, and Baum could
have performed Murray's work should the problem with the
Teamsters be resolved. Nothing changed between the begin-
ning and end of the week as far as the Teamsters' situation
was concerned. There were no additional threats or stoppages
or any efforts by Respondent to have Baum removed. What
did change, however, was the availability of work, caused by
Murray returning from vacation, Louis Petrillo taking his va-
cation, and Petrillo shutting down outside jobs where Baum
performed most of his work.In my view, these were the reasons that Petrillo decidedto lay off Baum. The record is clear that Petrillo normally
lays off employees in the winter, due to weather conditions
and availability of work. Baum has been laid off in the past,
and I have found that he has always been laid off when
Louis Petrillo takes his vacation and shuts down the outside
jobs. I have not credited Baum's testimony that he had been
permitted to work in the yard for the past two winters, even
after the outside jobs were shut down, since Petrillo's payroll
records establish that Baum was in fact laid off for even
longer periods of time in the past 2 years. Moreover, Petrillo,
in 1989, also laid off as it had done in past years, three la-
borers who worked with Baum on outside jobs.Based on the foregoing, I am convinced that Respondentwould have laid off Baum, even absent Respondent's unlaw-
ful threats of a work stoppage. Therefore, Respondent has
not caused Petrillo to lay off Baum, and has not violated
Section 8(b)(1)(A) or (2) of the Act, as so alleged in the
complaint.CONCLUSIONSOF
LAW1. Respondent is a labor organization within the meaningof Section 2(5) of the Act.2. Louis Petrillo Corp. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.3. By threatening Petrillo with a work stoppage if Petrillocontinued to employ Howard Baum, and causing Petrillo to
place Baum on standby status, Respondent engaged in unfair
labor practices affecting commerce within the meaning of
Section 8(b)(1)(A) and (2) and Section 2(6) and (7) of the
Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not otherwise violated the Act as al-leged in the complaint.THEREMEDYHaving found that Respondent has violated Section8(b)(1)(A) and (2) of the Act, I shall recommend that it
cease and desist therefrom and take certain affirmative action
necessary to effectuate the policies of the Act.Respondent shall notify Petrillo in writing and Baum thatit has no objection to Baum's employment by Petrillo. SinceBaum received his pay from Petrillo while he was on stand-by status and there was no evidence that he suffered any loss
of earnings or benefits as a result of Respondent's actions,
it is not appropriate to order any backpay remedy against Re-
spondent.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Local 456, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFL±CIO, its officers, agents, and representatives, shall1. Cease and desist from
(a) Causing Louis Petrillo Corp. to remove Howard Baumor any other employee from their regular duties by placing
them on standby status, or attempting to cause Louis Petrillo
Corp. to terminate the employment of Howard Baum or any
other employee, unless the employee fails to tender or payperiodic dues and initiation fees uniformly required as a con-
dition of maintaining membership in Respondent or unless
Respondent's action is necessary to the effective performance
of its function of representing its constituency.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act.(a) Notify Louis Petrillo Corp. in writing, and furnish acopy of such notification to Howard Baum, that it has no ob-
jection to Baum's continued employment by Petrillo.(b) Post at its business office, copies of the attached noticemarked ``Appendix.''11Copies of the notice, on forms pro-vided by the Regional Director for Region 2, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to members are customarily
posted. Reasonable steps shall be taken by the Respondent
to ensure that the notices are not altered, defaced, or covered
by any other material.(c) Forward a sufficient number of signed copies of thenotice to the Regional Director for Region 2 for posting at
Petrillo at its place of business in places where notices to
employees are customarily posted, if Petrillo is willing to do
so.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be dismissedas to all allegations of the complaint not found violative of
the Act. 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
cause or attempt to cause Louis PetrilloCorp. to remove Howard Baum or any employee from theirregular duties by placing them on standby status, or attempt
to cause Louis Petrillo Corp. to terminate the employment of
Howard Baum or any other employee, unless the employeefails to tender or pay periodic dues and initiation fees uni-formly required as a condition of maintaining membership inthe Union or unless our action is necessary to the effective
performance of our function of representing our constituency.WEWILLNOT
in any like or related manner restrain or co-erce you in the exercise of the rights guaranteed you by Sec-
tion 7 of the Act.WEWILL
notify Louis Petrillo Corp. in writing, and fur-nish a copy of such notification to Howard Baum, that we
have no objection to Baum's continued employment by
Petrillo.LOCAL456, INTERNATIONALBROTHERHOODOFTEAMSTERS, CHAUFFEURS, WAREHOUSE-MENAND
HELPERSOF
AMERICA, AFL±CIO